Appeal from an order of the Supreme Court, Niagara County (Norman E. Joslin, J.H.O.), entered March 13, 2003. The order granted plaintiffs motion for leave to reargue and, upon reargument, modified the order entered December 17, 2002 by providing that plaintiff may take judgment against defendants Black Creek Integrated Systems Corp. and North American Speciality Insurance Co. in the amount of $124,948.80, plus interest, costs and disbursements.It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Laborers Inti. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present—Green, J.P., Pine, Scudder, Martoche and Hayes, JJ.